Citation Nr: 0901064	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  

In a July 2007 decision, the Board denied the veteran's claim 
for service connection for PTSD.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
November 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

The requirements of VA's duty to notify and assist the 
claimant have not been met. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  The RO has not specifically sent a duty to 
assist letter as to a claim for service connection for PTSD 
related to a personal assault.  The veteran has claimed that 
she was sexually assaulted during her period of service.  An 
appropriate stressor development letter should be sent 
providing full notice with regard to development of her claim 
for service connection for PTSD related to a personal 
assault.  The Board regrets the additional delay that will 
result from this remand, but finds it necessary in order to 
ensure that the appellant has received all notice required by 
law.  

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with the provisions 
of M21-1MR, IV.ii..1.D.17.g and 
III.iv.4.H.30.b, send the veteran an 
appropriate stressor development 
letter.  The veteran should also be 
notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples 
of alternative sources of evidence 
listed in § 3.304(f)(3) must be 
included in the notification to the 
veteran.  The RO should also send the 
veteran a new VA Form 21-0781a, 
Statement in Support of Claim for 
Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal 
Trauma, and request she complete it 
with as much specificity as possible.  
Inform the veteran that if she fails to 
return any form that would provide 
details regarding the in-service 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for 
the veteran to respond and/or submit 
additional evidence. 

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

